Citation Nr: 1031980	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss, to include on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1970.

This appeal to Board of Veterans' Appeals (Board) arose from a  
February 2005 rating decision in which the RO, inter alia, 
continued a 0 percent (noncompensable) rating for bilateral 
hearing loss.  The Veteran filed a notice of disagreement (NOD) 
in April 2005, and the RO issued a statement of the case (SOC) in 
September 2005.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in November 2005.

In June 2008, the Board remanded the  claim on appeal to the RO, 
via the Appeals Management Center (AMC), for further action, to 
include additional development of the evidence and for 
consideration of a higher rating on an extra-schedular basis.  
After attempting to complete the requested development, the AMC 
continued to deny the claim (as reflected in a November 2008 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further appellate consideration.

In April 2009, the Board remanded the Veteran's claim to the RO, 
via the AMC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a May 2010 SSOC) and returned the matter on appeal to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished, to the 
extent possible.

2.  After previous failed attempts to have the Veteran undergo 
adequate examination in connection with the current claim for 
increased rating, most recently, the Veteran failed, without good 
cause, to report for a June 2009 VA examination scheduled in 
conjunction with his claim.

CONCLUSION OF LAW

Denial of the claim for an increased (compensable) rating for 
bilateral hearing loss, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321, as a matter of law, is warranted.  
38 C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In connection with the claim on appeal, the Veteran and his 
representative have been notified of the reasons for the denial 
of the claim, and have been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim is being denied as a matter of law.  As such, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).

II.  Analysis

The basic facts in this case  are not in dispute.

In a February 1970 rating decision, the RO granted service 
connection for defective hearing and assigned a 0 percent 
(noncompensable) rating.

The Veteran filed the current claim for increase in April 2004.  
He underwent VA audiological evaluation in November 2004.  The 
audiologist noted, among other things, that the speech 
recognition scores obtained were not felt to be representative of 
the Veteran's communication ability.  

In a June 2008 informal hearing presentation, the Veteran's 
representative requested that the Veteran be afforded another 
examination to evaluate his current hearing loss, noting that the 
November 2004 examination was conducted four years prior, and 
asserting, for various reasons, that that examination report was 
inadequate to evaluate the Veteran's hearing loss.

In June 2008, the Board remanded the Veteran's claim for further 
development of the evidence, to include arranging for the Veteran 
to undergo VA examination to obtain information as to the current 
level of severity of his hearing loss, and for medical comment as 
to the impact of the Veteran's disability on his employment 
(consistent with his representative's request).  In the remand, 
the Board specifically notified the Veteran that failure to 
report for any scheduled VA examination, without good cause, 
would result in denial of his claim for increase, citing 38 
C.F.R. § 3.655(b).

In a written statement, received at the RO in August 2008, the 
Veteran indicated that he was in receipt of a letter dated in 
August 2008 that indicated that he would be scheduled for a VA 
examination.  He indicated that he had undergone examination with 
the VA in November 2004 and with the Transportation Security 
Administration (TSA) prior to that.  He expressed his belief that 
another examination would show an improvement, and that  VA had 
all of the required evidence.  He also indicated that he did not 
have transportation for the trip to the Columbia VA Medical 
Center (VAMC).

An August 2008 notification from the VAMC indicated that the 
Veteran failed to report for his examination, scheduled that same 
month.

Notices contained in the file reflect that the Veteran was 
scheduled for VA examinations in August and September 2008.  
However, these notices were dated in September 2008, after the 
scheduled examinations.

In a January 2009 written statement, the Veteran's representative 
indicated that the Veteran's mother had recently been killed, 
that he was frustrated, and, that, accordingly, he did not report 
for his examination.

Thereafter, in April 2009, the Board again remanded the Veteran's 
claim to arrange for the Veteran to undergo  VA examination.  In 
the remand, the Board again specifically notified the Veteran 
that failure to report for any scheduled VA examination, without 
good cause, would result in denial of his claim for increase, 
citing 38 C.F.R. § 3.655(b).

In a June 2009 letter, the RO advised the Veteran of its request 
that the Columbia VAMC schedule him for an examination, and again 
reiterated the consequences for failing to report to the 
examination.  The notice was sent to the Veteran's address of 
record.  The Veteran was instructed to telephone a specified 
number if he was unable to keep the appointment.

The claims file includes information from the VAMC (reflecting 
the Veteran's current address and his history of scheduled 
examinations) indicating that the Veteran failed to report to the 
examination scheduled in June 2009.  Although the actual notice 
of the date and time of the examination initially sent to the 
Veteran by the VAMC is not of record, the record does include a 
subsequent VAMC letter to the Veteran indicating that he had 
failed to report the examination, and providing a contact number 
for the Veteran if he wished to be considered for another 
compensation and pension examination.  

The claims file includes no evidence that the RO's or the VAMC's 
letter was returned by the United States Postal Service as 
undeliverable, or that the Veteran had telephoned to either 
notify the VAMC that he was unable to report for the examination, 
or that he desired another examination.

The May 2010 SSOC reflecting the RO's continued denial of the 
claim sets forth the explicit, applicable provision of 38 C.F.R. 
§ 3.655(b) regarding the consequences of failure to report for a 
VA examination: when entitlement to a benefit cannot be 
established or confirmed without a current VA examination, and 
the claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for increase, 
the claim shall be denied.  The Board emphasizes that since the 
issuance of the SSOC, no communication has been received from 
either the Veteran or his representative indicating the Veteran's 
willingness to report to an examination in connection with his 
claim for increase. 

The pertinent legal authority governing this matter is clear and 
specific, and the Board is bound by such authority.  As, on these 
facts, the Veteran failed, without good cause, to report for a VA 
examination scheduled in conjunction with his claim for increase, 
and entitlement to that benefit cannot be established without a 
current examination, the claim is denied as a matter of law.  See 
38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An increased (compensable) rating for bilateral hearing loss, to 
include on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


